Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 1 of 18 PageID #: 7908




                             IN THE UNITED STATES DISTRICT COURT
                              FOR THE EASTERN DISTRICT OF TEXAS
                                      MARSHALL DIVISION

    GREE, INC.,                                    §
                                                   §
                Plaintiff,                         §
                                                   §
    v.                                             §        Case No. 2:19-cv-00311-JRG-RSP
                                                   §
    SUPERCELL OY,                                  §
                                                   §
                Defendant.                         §

                                     MEMORANDUM ORDER

          Before the Court is Defendant Supercell Oy’s (“Supercell”) Motion to Strike Portions of

   GREE, Inc.’s Technical Expert Dr. Robert Akl (“Dr. Akl”) Regarding Previously Undisclosed

   Infringement Opinions (“Motion”). Dkt. No. 124. Supercell’s Motion seeks to strike opinions in

   Dr. Akl’s expert report for three allegedly previously undisclosed and untimely infringement

   theories with respect to claim elements “game pieces” and “skill level information.” These theories

   regard (1) “Clan XP” as the claimed “Game Piece” in Clash of Clans, (2) “skill level information”

   in Clash of Clans, and (3) “bunnies” and “sanctuary animals” as “Game Pieces” in Hay Day.

          I.      BACKGROUND

          In the above-captioned matter, Plaintiff GREE, Inc. (“GREE”) alleges that Supercell has

   infringed U.S. Patent Nos. 9,079,107 (the “’107 Patent”) and 9,561,439 (the “’439 Patent”)

   (collectively, the “Oono Patents”) with its mobile games Clash Royale, Clash of Clans, and Hay

   Day. Dkt. No. 1 at 1. Supercell’s Motion regards infringement theories with respect to two claim

   terms: “game pieces” and “skill level information.” Dkt. No. 124 at 4.

          On January 28, 2020, GREE served its initial infringement contentions. Dkt. No. 124-1 at

   ¶ 3. GREE then served amended infringement contentions on August 3, 2020. Id.; Dkt. No. 124-

   2.
                                                   1
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 2 of 18 PageID #: 7909




          GREE’s expert, Dr. Akl, served an expert report regarding infringement on November 2,

   2020. Dkt. No. 124-1 at ¶ 4; Dkt. No. 124-3. Dr. Akl also served a supplemental report on

   December 1, 2020. Dkt. No. 124-1 at ¶ 5; Dkt. No. 124-4.

          Supercell’s Motion asks the Court to strike Dr. Akl’s opinions regarding infringement

   theories that Supercell claims are previously undisclosed and untimely. Dkt. No. 124 at 5. These

   opinions relate to (1) “Clan XP” as the claimed “game piece” in Clash of Clans, (2) allegedly new

   theories as to what constitutes “skill level information” in Clash of Clans, and (3) “Bunnies” and

   “Sanctuary Animals” as the claimed “game piece” in Hay Day. Dkt. No. 124.

                    A. “Clan XP” as a “game piece” in Clash of Clans

          GREE’s infringement contentions describe Clash of Clans’ “Clan Wars” functionality.

   Dkt. No. 124-2 at 9–14. GREE’s infringement contentions identify “Stars” as the “game piece.”

   Dkt. No. 124-2 at 9 (“When the user succeeds in a Clan War event by performing a successful

   Clan War attack against an enemy Clan member, the server provides game pieces in the form of

   ‘stars’ to both the user and the overall clan.”). GREE contends that when the required number of

   Stars were collected, the user would be provided with “Clan XP” as the claimed “game item.” Dkt.

   No. 124-2 at 12 (“The server stores this allocation information for each user at each skill level as

   shown above and for the overall clan as shown below in which it also shows the number of stars

   required to obtain game items in the form of experience points which give Clan members various

   Clan perks.”).

                    B. “Skill level information” in Clash of Clans

          GREE’s infringement contentions assert that a player’s number of “Trophies” meets the

   “skill level information” claim term. Dkt. No. 124-2 at 5. Dr. Akl asserts that “each player in the

   game can earn trophies by attacking other players’ villages and winning, or by successfully



                                                    2
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 3 of 18 PageID #: 7910




   defending against an attack by another player.” Dkt. No. 124-3 at 4. Further, “[t]rophies may be

   gained or lost by attacking and being raided, where trophies are gained when the player is

   victorious and trophies are lost when the player loses.” Id.

          Dr. Akl’s expert report includes infringement theories wherein the “skill level information”

   claim term is met by “experience points” (“XP”) gained “by progressing in the game and

   performing tasks such as completing achievements, upgrading buildings, donating troops,

   destroying other players’ Town Halls, etc.”, an “experience level” that increases “when they accrue

   enough experience points by progressing through the game in the manner described above,” and

   the “level, quantity, and type of [] in-game assets” such as “troops, [] Hero units, and [] defensive

   structures, walls, and traps within the game to use for attacking other villages and defending their

   own villages.” Id.

                  C. “Bunnies” and “sanctuary animals” in Hay Day

          GREE’s infringement contentions assert that “Derby Points” in Hay Day’s Neighborhood

   Derby event meet the “game pieces” term. Dkt. No. 124-2 at 15. (“The Hay Day server provides

   one or more game pieces to the first plurality of users in a Neighborhood (a first group) during the

   Neighborhood Derby event, where users can earn derby points (game pieces) for the

   Neighborhood.”). Dr. Akl asserts that “[i]n the Derby, members of a neighborhood . . . may

   participate together in a number of challenges. . . . When a player in the neighborhood completes

   a challenge, Hay Day will award the player who completed the challenge and their neighborhood

   a predetermined number of derby points . . . .” Dkt. No. 124-3 at 36.

          Dr. Akl’s expert report includes an infringement theory where “in the Neighborhood

   Derby, a particular type of Derby called a ‘Bunny Derby’” is periodically offered and during an

   active Bunny Derby “completing a task . . . will earn the player derby points (i.e., horseshoes) and



                                                    3
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 4 of 18 PageID #: 7911




   a single ‘Bunny Point,’ which will get the player and their neighborhood closer to catching a

   ‘Bunny’ in the Derby to acquire additional rewards.” Id. at 35. Supercell argues that this is a new

   theory that is untimely and should be struck. Dkt. No. 124 at 10. GREE argues that Bunny Derby

   is, as expressed by Dr. Akl, “a particular type of Derby” with Bunny Points functioning essentially

   the same way as Derby Points. Dkt. No. 136 at 16 (citing Dkt. No. 124-3 at 35).

          GREE’s infringement contentions also assert that “red, green, and blue tokens” in Hay

   Day’s “The Valley” meet the “game pieces” term. Dkt. No. 124-2 at 18–19. The infringement

   contentions further claim that “[i]n The Valley, a user increasing the sanctuary animal parameter

   by delivering animals to the sanctuary is awarded game pieces in the form of red, green, and blue

   tokens.” Id. at 18. Furthermore, the infringement contentions assert that “game piece rewards for

   delivering sanctuary animals, causes game pieces shown in storage to increase” in a text box with

   a pointer pointing to an image where red, green, and blue token counts are displayed. Id. at 19.

          Dr. Akl’s report includes opinions relating to Sanctuary Animals. For example, the opening

   infringement report of Dr. Akl states: “If all of the players in the Valley have collected enough

   sanctuary animals, the game unlocks the ‘exclusive shop’ where players can receive rewards.”

   Dkt. No. 124-3 at 38. In the supplemental infringement report, Dr. Akl states: “If the participants

   in the Valley have not gathered enough Sanctuary Animals, then the a [sic] portion of the valley

   shop containing rewards will be unavailable.” Dkt. No. 124-4 at 10.

          All considered, Supercell seeks to have the following paragraphs struck for improperly

   introducing new infringement theories: Opening Infringement Report of Dr. Akl dated November

   2: ¶¶ 85, 86, 94–97, 101–03, 106, 111, 124, 129, 130, 134, 135, 181, 185–87, 191, 195, 203, 287,

   and 337; and Supplemental Infringement Report of Dr. Akl dated December 1: ¶¶ 18, 22–24, and

   33.



                                                   4
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 5 of 18 PageID #: 7912




           II.     LEGAL STANDARDS

           An expert witness may provide opinion testimony if “(a) the expert’s scientific, technical,

   or other specialized knowledge will help the trier of fact to understand the evidence or to determine

   a fact in issue; (b) the testimony is based on sufficient facts or data; (c) the testimony is the product

   of reliable principles and methods; and (d) the expert has reliably applied the principles and

   methods to the facts of the case.” Fed. R. Evid. 702.

           Rule 702 requires a district court to make a preliminary determination, when requested, as

   to whether the requirements of the rule are satisfied with regard to a particular expert’s proposed

   testimony. See Kumho Tire Co. v. Carmichael, 526 U.S. 137, 149 (1999); Daubert v. Merrell Dow

   Pharm., Inc., 509 U.S. 579, 592-93 (1993). District courts are accorded broad discretion in making

   Rule 702 determinations of admissibility. Kumho Tire, 526 U.S. at 152 (“the trial judge must have

   considerable leeway in deciding in a particular case how to go about determining whether

   particular expert testimony is reliable”). Although the Fifth Circuit and other courts have identified

   various factors that the district court may consider in determining whether an expert’s testimony

   should be admitted, the nature of the factors that are appropriate for the court to consider is dictated

   by the ultimate inquiry—whether the expert’s testimony is sufficiently reliable and relevant to be

   helpful to the finder of fact and thus to warrant admission at trial. United States v. Valencia, 600

   F.3d 389, 424 (5th Cir. 2010).

           Importantly, in a jury trial setting, the Court’s role under Daubert is not to weigh the expert

   testimony to the point of supplanting the jury’s fact-finding role; instead, the Court’s role is limited

   to that of a gatekeeper, ensuring that the evidence in dispute is at least sufficiently reliable and

   relevant to the issue before the jury that it is appropriate for the jury’s consideration. See Micro

   Chem., Inc. v. Lextron, Inc., 317 F.3d 1387, 1391-92 (Fed. Cir. 2003) (applying Fifth Circuit law)



                                                      5
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 6 of 18 PageID #: 7913




   (“When, as here, the parties’ experts rely on conflicting sets of facts, it is not the role of the trial

   court to evaluate the correctness of facts underlying one expert’s testimony.”); Pipitone v.

   Biomatrix, Inc., 288 F.3d 239, 249-50 (5th Cir. 2002) (“‘[t]he trial court’s role as gatekeeper [under

   Daubert] is not intended to serve as a replacement for the adversary system.’ . . . Thus, while

   exercising its role as a gate-keeper, a trial court must take care not to transform a Daubert hearing

   into a trial on the merits,” quoting Fed. R. Evid. 702 advisory committee note). As the Supreme

   Court explained in Daubert, 509 U.S. at 596, “Vigorous cross-examination, presentation of

   contrary evidence, and careful instruction on the burden of proof are the traditional and appropriate

   means of attacking shaky but admissible evidence.” See Mathis v. Exxon Corp., 302 F.3d 448, 461

   (5th Cir. 2002).

           When information is publicly available, the Patent Rules require plaintiffs to set forth

   specific theories of infringement at the outset of the case. See Am. Video Graphics, L.P. v. Elec.

   Arts, Inc., 359 F.Supp.2d 558, 560 (E.D. Tex. 2005). Patent Rule 3-1 requires plaintiffs to state

   “specific theories of infringement” in its infringement contentions. STMicroelectronics, Inc. v.

   Motorola, Inc., 308 F.Supp.2d 754, 755 (E.D. Tex. 2004). Compliance with Patent Rule 3-1

   demands infringement contentions that describe “particular theories of infringement with

   sufficient specificity to provide defendants with notice of infringement beyond that which is

   provided by the mere language of the patent [claims] themselves.” Connectel, LLC v. Cisco

   Systems, Inc., 391 F.Supp.2d 526, 527–28 (E.D. Tex. 2005) (quoting STMicroelectronics,

   Inc., 308 F.Supp.2d at 755). Before bringing suit, plaintiffs are expected to rigorously analyze all

   publicly available information, and early in the case plaintiffs must explain their infringement

   theories in detail. See id. at 528.




                                                      6
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 7 of 18 PageID #: 7914




          However, a plaintiff need not provide evidence for “every possible manifestation of the

   alleged infringement” in its infringement contentions. Orion IP, LLC v. Staples, Inc., Case No.

   2:06-cv-00297-LED, Dkt. No. 316, 407 F. Supp. 2d 815, at *3 (E.D. Tex. 2006). A plaintiff need

   only provide “representative examples of the alleged infringement so as to give defendants fair

   notice of infringement beyond that which is provided by the mere language of the patent claims

   themselves.” Id. For example, in software cases, the Court has recognized the pragmatic limitation

   on infringement contentions when plaintiffs do not have the necessary access to non-public

   software, which is needed to make detailed infringement contentions. See Am. Video

   Graphics, 359 F.Supp.2d at 560.

          III.    ANALYSIS

          At the heart of most of the disputes in Supercell’s Motion is whether opinions expressed in

   expert reports regarding infringement that are not explicitly discussed in GREE’s infringement

   contentions are new theories that have not been properly disclosed or merely additional examples

   of a theory previously disclosed. GREE cites to Orion IP, LLC as illustrative of representative

   examples.

          In Orion IP, LLC, Orion IP, LLC (“Orion”) alleged that defendant Toyota Motor Sales

   U.S.A.’s (“Toyota”) website infringed one of Orion’s patents. Orion IP, LLC, 407 F. Supp. 2d at

   816, Dkt. No. 316 at *1. More specifically, Orion asserted infringement against the pathways in

   Toyota’s website and provided screenshots from the “Model Selector” section of the website. Id.

   at 817, *2–3. The court in Orion IP, LLC stated that:

                  Toyota's website is not a static object that can only function in one
                  manner, rather it is dynamic and interactive. There are innumerable
                  paths a user can take to get from one page to another. In dealing with
                  something like a website, it would be unrealistic to expect plaintiffs
                  to provide screen shots for every possible manifestation of the
                  alleged infringement. Instead, plaintiffs should provide specific

                                                    7
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 8 of 18 PageID #: 7915




                  theories of infringement and representative examples of the alleged
                  infringement so as to give defendants fair notice of infringement
                  beyond that which is provided by the mere language of the patent
                  claims themselves.

   Id. at 817, *3. The court in Orion IP, LLC rejected Toyota’s argument that Orion’s infringement

   contentions did not provide notice as Orion repeatedly requested discovery related to the entire

   Toyota website. Id.

          The language in Orion IP, LLC suggests that the “dynamic and interactive” nature with

   “innumerable paths a user can take to get from one page to another,” where the paths were the

   source of alleged infringement, are what made it “unrealistic to expect plaintiffs to provide screen

   shots for every possible manifestation . . . .” See Id. The substantial similarity of the functionality

   of the paths, along with the “innumerable” instances of them, enabled Orion to capture all of the

   additional examples laid out in later expert reports with the exemplary disclosure in the

   infringement contentions.

                  A. “Clan XP” as a “game piece” in Clash of Clans

          GREE’s infringement contentions identify “Stars” as the “game piece.” Dkt. No. 124-2 at

   9 (“When the user succeeds in a Clan War event by performing a successful Clan War attack

   against an enemy Clan member, the server provides game pieces in the form of ‘stars’ to both the

   user and the overall clan.”). GREE contends that when the required number of Stars were collected,

   the user would be provided with “Clan XP” as the alleged “game item.” Dkt. No. 124-2 at 12 (“The

   server stores this allocation information for each user at each skill level as shown above and for

   the overall clan as shown below in which it also shows the number of stars required to obtain game

   items in the form of experience points which give Clan members various Clan perks.”)

          Supercell argues that Dr. Akl’s opinion that the “game pieces” requirement is met by “Clan

   XP” is a new infringement theory. Dkt. No. 124 at 7. Supercell says that while GREE’s

                                                     8
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 9 of 18 PageID #: 7916




   infringement contentions asserted “Stars” as “game pieces” and “Clan XP” as the “game items”

   provided when enough stars were collected, it did not assert that Clan XP could also be the game

   pieces. Id.

           GREE responds that Dr. Akl’s opinion regarding Clan XP as the “game pieces” rather than

   the “game item” is not a new infringement theory, but rather an additional example of infringement

   “consistent with the theory and representative example.” Dkt. No. 136 at 13. GREE asserts that

   Supercell’s expert Dr. Zagal concedes that players can win both Stars and Clan XP as a result of

   successful attacks and that Dr. Zagal provides the same noninfringement opinion: that they “are

   also simply scores, or forms of abstract quantity or measurement of the in-game progress (wherein

   progress is based on time and/or currency/money spent in the game).” Id. at 14 (quoting Dkt. No.

   137-1 at 25). GREE argues that this indicates that Dr. Akl has not disclosed a new theory, but

   rather an additional example of the already disclosed theory. Id.

           Supercell replies that “GREE did not previously identify Clan XP in its contentions as a

   ‘game piece,’ and in fact only identified Clan XP as meeting a completely different claim element,

   the ‘game item.’” Dkt. No. 150 at 6. Supercell asserts that Clan XP is provided by “achieving

   reward tiers in Clan Games.” Id. (citing Dkt. No. 136-2 at 1). Supercell argues that GREE is “taking

   liberties” with its characterization of Clan XP “game pieces” as an additional example rather than

   a new theory. Id.

           GREE sur-replies that Clan XP is provided in the same manner as Stars and that Clan XP

   may be earned in additional ways is immaterial. Dkt. No. 162 at 4. GREE argues that as such Clan

   XP is another example and not a new theory altogether. Id.

           The Court is convinced that Clan XP is an additional example that properly falls under the

   umbrella of the Stars as “game pieces” infringement theory. GREE’s infringement contentions



                                                    9
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 10 of 18 PageID #: 7917




   addressed Clan XP as the “game item,” but also sufficiently described its functionality to provide

   fair notice to Supercell that it is also asserted as a “game piece.” With this sufficient description

   of the functionality, GREE does not need to specifically call it out as also a “game piece” to provide

   fair notice. Clan XP is asserted as obtained the same way as Stars, and the assertion that there are

   alternative methods of collection does not change that. Accordingly, the Court to thinks it is proper

   to deny Supercell’s Motion with respect to Clan XP as a “game piece” as an additional example

   of a fairly disclosed theory.

                  B. “Skill level information” in Clash of Clans

          GREE’s infringement contentions asserted that a player’s number of “Trophies” meets the

   “skill level information” claim term. Dkt. No. 124-2 at 5. Dr. Akl asserts that “each player in the

   game can earn trophies by attacking other players’ villages and winning, or by successfully

   defending against an attack by another player.” Dkt. No. 124-3 at 4. Further, “[t]rophies may be

   gained or lost by attacking and being raided, where trophies are gained when the player is

   victorious and trophies are lost when the player loses.” Id.

          Dr. Akl’s expert report includes infringement theories where the “skill level information”

   claim term is met by “experience points” (“XP”) gained “by progressing in the game and

   performing tasks such as completing achievements, upgrading buildings, donating troops,

   destroying other players’ Town Halls, etc.,” an “experience level” that increases “when they accrue

   enough experience points by progressing through the game in the manner described above,” and

   the “level, quantity, and type of [] in-game assets” such as “troops, [] Hero units, and [] defensive

   structures, walls, and traps within the game to use for attacking other villages and defending their

   own villages.” Id.




                                                    10
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 11 of 18 PageID #: 7918




           Supercell argues that while GREE’s infringement contentions asserted that the “skill level

   information” element is met by the player’s number of “trophies,” Dr. Akl’s opinions that

   experience points, experience level, and the level, quantity, and type of in-game assets is a new

   theory. Dkt. No. 124 at 8–10. Supercell further argues that Dr. Akl’s opinions that game pieces

   provided based on level and type of in-game assets meet “providing one or more of a plurality of

   game pieces . . . based on the skill level information” are also new. Id. at 10.

           GREE responds that “[t]he contentions provide one example of such ‘skill level

   information,’” and that experience points, experience levels, and the level, quantity, and type of

   in-game assets are merely additional examples of “skill level information” in Clash of Clans. Dkt.

   No. 136 at 11. GREE argues that under Orion IP, GREE sufficiently disclosed and put Supercell

   on notice of its infringement theory with respect to “skill level information.” Id. GREE asserts that

   Dr. Zagal, basing his rebuttal opinions of all of the above on the same underlying contention that

   each is “primarily increased by spending time and currency/money in the game,” and thus is “not

   indicative of a player’s skill or skill level in the game in any meaningful way” evidences that these

   examples all fall under the same theory. Id. (quoting Dkt. No. 137-1 at 12–16).

           Supercell replies that these are not additional examples, but rather new theory, and argues

   that “notably, that theory—and in particular, that a ‘player’s progress’ constitutes ‘skill level

   information’—was never disclosed in GREE’s contentions.” Dkt. No. 150 at 4 (citing Dkt. No.

   124-2 at 5–6). 1 Supercell counters that “trophies are entirely and fundamentally different” from

   these other theories as “[t]hese features operate differently, and are obtained by players in different

   ways.” Id. at 4. Supercell argues as an example that a player’s number of Trophies depends on



   1
    The Court notes the citation was “See Dkt. No. 124-3 (GREE Amended Infringement Contentions) at p. 59-60.”
   Dkt. No. 124-3 is Dr. Akl’s Report, while Dkt. No. 124-2 is GREE’s Amended Infringement Contentions. The
   context suggests intent to cite to Dkt. No. 124-2.

                                                        11
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 12 of 18 PageID #: 7919




   their success at attacking and defending against other players while in-game assets require players

   “collect resources, such as coins and Elixir and [] wait a requisite amount of time” or “spend[]

   gems” that are “primarily obtained via in-app purchases.” Id. at 4–5 (citing Dkt. No. 137 at ¶ 19).

   Supercell further argues that while Trophies can only be earned through success in battles against

   other players, “XP is earned in a vast number of ways, including building and upgrading buildings,

   donating troops and spells, clearing obstacles, completing tasks in events, and other ways that are

   unrelated to success in a battle against another player and are simply based on ‘spending time and

   currency/money in the game.’” Id. at 5.

          GREE sur-replies that while Supercell argues that XP can be earned in other ways, “that

   does not change the fact that ‘XP’ is also awarded in the same manner as trophies.” Dkt. No. 162

   at 3. GREE further argues that other in-game assets are, like Trophies, earned as a result of a

   successful attack and that medals are awarded based on skill level information “in a number of

   different ways, including, for example, based on the ‘trophy’ or ‘level’ of a user.” Id. at 3–4.

          The Court finds this dispute to be similar to the dispute regarding Clan XP as a “game

   piece.” That resources may be obtained in a myriad of other ways does not change that they

   assertedly may be earned as a result of a successful attack against other players like Trophies.

   Accordingly, the Court considers it proper to deny Supercell’s Motion with respect to these

   asserted additional examples regarding skill level information.

                  C. “Bunnies” and “sanctuary animals” in Hay Day

          GREE’s infringement contentions assert that “Derby Points” in Hay Day’s Neighborhood

   Derby event meets the “game pieces” term. Dkt. No. 124-2 at 15. (“The Hay Day server provides

   one or more game pieces to the first plurality of users in a Neighborhood (a first group) during the

   Neighborhood Derby event, where users can earn derby points (game pieces) for the



                                                    12
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 13 of 18 PageID #: 7920




   Neighborhood.”). Dr. Akl asserts that “[i]n the Derby, members of a neighborhood . . . may

   participate together in a number of challenges. . . . When a player in the neighborhood completes

   a challenge, Hay Day will award the player who completed the challenge and their neighborhood

   a predetermined number of derby points . . . .” Dkt. No. 124-3 at 36.

          Dr. Akl’s expert report includes an infringement theory where “in the Neighborhood

   Derby, a particular type of Derby called a ‘Bunny Derby’” is periodically offered and during an

   active Bunny Derby “completing a task . . . will earn the player derby points (i.e., horseshoes) and

   a single ‘Bunny Point,’ which will get the player and their neighborhood closer to catching a

   ‘Bunny’ in the Derby to acquire additional rewards.” Id. at 35. Supercell argues that this is a new

   theory that is untimely and should be struck. Dkt. No. 124 at 10. GREE argues that Bunny Derby

   is, as expressed by Dr. Akl, “a particular type of Derby” with Bunny Points functioning essentially

   the same way as derby points. Dkt. No. 136 at 16 (citing Dkt. No. 124-3 at 35).

          Supercell argues that Dr. Akl’s opinion that the “game pieces” requirement is met by

   “Bunnies” is a new infringement theory. Dkt. No. 124 at 11–12. Supercell further argues that Dr.

   Akl admits that Bunnies are “entirely different” from Derby Points, quoting Dr. Akl’s opinion that

   “in the Neighborhood Derby, a particular type of Derby called a ‘Bunny Derby’ is periodically

   offered . . . where players . . . catch ‘Bunnies,’ which are a game piece separate from derby points

   (i.e., horseshoes).” The Court is not persuaded that this distinction between Derby Points and

   Bunnies is an admission that they are “entirely different” so much as a note that they are not

   precisely the same resource.

          GREE responds that in its contentions, it contends that “Derby Points” awarded in The

   Derby event satisfy the claimed “game pieces.” Dkt. No. 136 at 16. GREE argues that Dr. Akl

   provides the same theory “including with respect to the ‘Bunny Derby’ (‘a particular type of



                                                   13
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 14 of 18 PageID #: 7921




   Derby’) and ‘Bunny Point(s)’ available therein, which function essentially the same way as derby

   points . . . .” Id.

            Supercell replies, “[t]he record is clear that all that was disclosed in GREE’s contentions

   were ‘derby points,’ whereas the disputed opinion relates to ‘bunny points’—which Dr. Akl

   explained ‘are a game piece separate from derby points’” and asserts that Bunny points are not

   merely an additional example of a previously disclosed theory. Dkt. No. 150 at 7–8 GREE sur-

   replies that Supercell disputes neither that a “Bunny Derby” is a particular type of Derby nor that

   “Bunny Points” function the same way as “Derby Points” in a generic Derby and that Supercell’s

   argument is “nothing more than an improper request to strike an additional example of Derby

   Points in ‘a particular type of Derby’ (a ‘Bunny Derby’).” Dkt. No. 162 at 5–6.

            Supercell’s argument hinges on Dr. Akl’s admission that Bunny Points “are [] game

   piece[s] separate from derby points.” An admission of a distinction between Bunny Points and

   Derby Points is a far cry from admitting the two are “entirely different.” Supercell does not respond

   to GREE’s assertion that a Bunny Derby is a particular type of Derby and that Bunny Points

   function the same way as Derby Points in a generic Derby. Supercell does not allege any way that

   Bunny Points function differently from Derby Points. The Court finds that Bunny Points and Derby

   Points are two distinct examples of the same theory. Accordingly, the Court finds it proper to deny

   the request to strike opinions regarding Bunny Points.

            GREE’s infringement contentions also assert that “red, green, and blue tokens” in Hay

   Day’s “The Valley” meets the “game pieces” term. Dkt. No. 124-2 at 18–19. The infringement

   contentions further claim that “[i]n The Valley, a user increasing the sanctuary animal parameter

   by delivering animals to the sanctuary is awarded game pieces in the form of red, green, and blue

   tokens.” Id. at 18. Furthermore, the infringement contentions assert that “game piece rewards for



                                                    14
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 15 of 18 PageID #: 7922




   delivering sanctuary animals, causes game pieces shown in storage to increase” in a text box with

   a pointer pointing to an image where red, green, and blue token counts are displayed. Id. at 19.

          Dr. Akl’s report also includes opinions relating to Sanctuary Animals. For example, the

   opening infringement report of Dr. Akl states: “If all of the players in the Valley have collected

   enough sanctuary animals, the game unlocks the ‘exclusive shop’ where players can receive

   rewards.” Dkt. No. 124-3 at 38. In the supplemental infringement report, Dr. Akl states: “If the

   participants in the Valley have not gathered enough Sanctuary Animals, then the a [sic] portion of

   the valley shop containing rewards will be unavailable.” Dkt. No. 124-4 at 10. Supercell argues

   that Dr. Akl appears to be asserting a new theory where “Sanctuary Animals” are “game pieces,”

   while GREE’s infringement contentions only asserted “game pieces in the form of red, green, and

   blue tokens.” Dkt. No. 124 at 12 (quoting Dkt. No. 124-2 at 18).

          GREE responds that Supercell is misinterpreting Dr. Akl’s reports, stating that “[n]owhere

   does Dr. Akl state that ‘sanctuary animals’ in The Valley are the claimed ‘game pieces.’” Dkt. No.

   136 at 15. GREE further asserts that “Dr. Akl’s opinions [are] in response to purported non-

   infringement theories that Supercell and its expert . . . advanced.” Id. (citing Dkt. No. 124-3 at ¶

   337; Dkt. No. 124-4 at ¶ 33). The cited paragraph of Dr. Akl’s report reads:

                  I have further been informed and understand that Supercell has
                  argued that it does not meet this element because it contends that the
                  number of animals collected does not determine how many tokens
                  are given to each user. I disagree, because as explained above, users
                  receive tokens for collecting sanctuary animals and dropping them
                  off at the animal sanctuary. If all of the players in the Valley have
                  collected enough sanctuary animals, the game unlocks the
                  “exclusive shop” where players can receive rewards.

   Dkt. No. 124-3 at ¶ 337. The cited paragraph of Dr. Akl’s supplemental report reads:

                  In paragraph 18 of Appendix B to his rebuttal report, Dr. Zagal
                  identifies source code . . . to claim that “[t]he making available of
                  rewards through the Valley shop … is unrelated to the number of

                                                   15
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 16 of 18 PageID #: 7923




                  tokens that a player has.” . . . As discussed in my Initial Report (-
                  311 case), LogicMapGameShowRewardsManager.cpp determines
                  if the player has obtained the required tokens and Sanctuary Animals
                  in order to purchase certain rewards at the end of The Valley season.
                  . . . If the a [sic] participants in the Valley have not gathered enough
                  Sanctuary Animals, then the a [sic] portion of the Valley shop
                  containing rewards will be unavailable. In addition, if a player has
                  not acquired sufficient tokens to purchase items in that portion of
                  the Valley shop, the rewards will also not be available, such that
                  both sanctuary animals and tokens are required, with the tokens
                  associated with the particular user.

   Dkt. No. 124-4 at ¶ 33.

          Supercell replies that Dr. Akl’s statements have “no purpose other than to impermissibly

   suggest that sanctuary animals are ‘game pieces.’” Dkt. No. 150 at 7. Supercell’s reply does not

   respond to GREE’s assertion that the opinion is used as a response to Dr. Zagal’s noninfringement

   theories.

          GREE sur-replies, “[t]he specific opinions of Dr. Akl that Supercell seeks to strike are his

   opinions in response to non-infringement positions advanced by Supercell . . . .” Dkt. No. 162 at

   5. GREE argues that Supercell’s assertion that the opinions have no purpose other than to

   impermissibly suggest that Sanctuary Animals are game pieces “ignores the undisputed

   relationship between ‘sanctuary animals’ and ‘tokens’—only the latter of which Dr. Akl opines

   satisfies the claimed ‘game pieces.’”

          After reviewing the paragraphs cited where GREE asserts that Dr. Akl’s opinions regarding

   Sanctuary Animals are responses to Dr. Zagal’s noninfringement theories, the Court finds that

   assertion supported. Supercell repeats its argument that Dr. Akl’s opinions have no purpose other

   than to impermissibly suggest that Sanctuary Animals are game pieces in its reply, but does not

   respond to GREE’s assertion that the opinions are responsive. See Dkt. No. 150 at 7. Considering

   the apparent relationship between Sanctuary Animals and ‘tokens’ and GREE’s unrebutted



                                                    16
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 17 of 18 PageID #: 7924




   assertion that the opinions are responsive, the Court DENIES Supercell’s request to strike Dr.

   Akl’s opinions regarding Sanctuary Animals.

                  D. Prejudice

          Supercell argues that Dr. Akl’s new previously undisclosed theories are highly prejudicial

   to Supercell because these arguments necessarily result in entirely new infringement theories. Dkt.

   No. 124 at 14. Supercell further argues that Supercell has been denied the opportunity to address

   the new theories with respect to invalidity contentions, claim construction, and discovery,

   including performing surveys on non-infringing alternatives. Id.

          GREE responds that Supercell’s expert Dr. Zagal has addressed and provided rebuttal

   opinions with respect to each of the new theories. Dkt. No. 136 at 16. GREE argues that Dr. Zagal

   has opined that none of the accused features satisfy the claimed “skill level information” for

   “substantially the same reasons” and that despite the late disclosure, Supercell and Dr. Zagal

   identified source code related to the accused features to support Dr. Zagal’s rebuttal opinions. Id.

   at 16–17.

          GREE asserts that the facts here are similar to Cybergym Research LLC, “where the Court

   denied the defendant’s motion to exclude a ‘purportedly new theory of infringement’ given that

   the defendant’s rebuttal expert report addressed the purported new theory.” Id. at 17 (citing

   Cybergym Research LLC v. ICON Health & Fitness, Inc., Case No. 2:05-cv-527-DF, 2007 WL

   9724605, at *2 (E.D. Tex. Oct. 7, 2007)). GREE further argues that Supercell, as the accused

   product owner, does not need additional discovery, and did not provide details how claim

   construction and invalidity contentions are affected. Id. at 18. Finally, GREE asserts that Supercell

   had “more than four weeks” of expert discovery remaining. Id. The Court finds these arguments

   persuasive.



                                                    17
Case 2:19-cv-00311-JRG-RSP Document 191 Filed 02/11/21 Page 18 of 18 PageID #: 7925




           Supercell replies that GREE’s argument neglects that the acceptability of a non-infringing

   alternative must be supported by evidence and four weeks is not sufficient time to conduct the

   surveys to produce such evidence. Dkt. No. 150 at 8. Supercell further argues that just because Dr.

   Zagal addressed the new theories in rebuttal does not mean Supercell has suffered no prejudice.

           The Court recognizes Supercell’s point. The fact that Dr. Zagal addressed the new theories

   does not foreclose prejudice: if Dr. Zagal were to not even attempt to address the new theories and

   the Court were to not recognize the new theories as such, the new theories would go unrebutted. It
   .
   is only reasonable to at least attempt to address the new theories, even if not to the degree of detail

   possible with proper time to conduct non-infringing alternative surveys and make claim

   construction arguments about them.

           However, the Court has found each instance of an allegedly new theory asserted in

   Supercell’s Motion to be merely additional examples of existing theories. Accordingly, the Court

   finds that there is no prejudice created by the clear illustration of these additional examples.

           IV.     CONCLUSION

           The Court DENIES Supercell’s Motion.
           SIGNED this 3rd day of January, 2012.
           SIGNED this 11th day of February, 2021.




                                                          ____________________________________
                                                          ROY S. PAYNE
                                                          UNITED STATES MAGISTRATE JUDGE




                                                     18
